In a proceeding pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground of mental illness and to free the subject child for adoption, the mother appeals from an order of the Family Court, Queens County (Richroath, J.), dated February 15, 2005, which denied her motion to vacate an order of fact-finding and disposition of the same court dated June 17, 2004, which, after a combined fact-finding and dispositional hearing, and upon her default in appearing at the hearing, inter alia, terminated her parental rights and transferred guardianship and custody of the subject child jointly to the petitioner Graham-Windham, Inc., and the Commissioner of Social Services of the City of New York for the purpose of adoption. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]) in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the motion is granted, Steven E Forbes is relieved as the attorney for the appellant, and he is directed to turn over to new counsel assigned herein all papers in his possession; and it is further,
Ordered that Jeffrey C. Bluth, 415 Albemarle Rd., Apt. 6K, Brooklyn, NY 11218, 718-435-5357 is assigned as counsel to perfect the appeal from the order dated February 15, 2005; and it is further,
Ordered that new counsel shall serve and file a brief on behalf of the appellant on or before August 21, 2006.
Based on the mother’s supplemental pro se brief, and our independent review of the record, we conclude that there are nonfrivolous issues including, but not necessarily limited to, whether the mother provided a reasonable excuse for her failure to appear at the combined fact-finding and dispositional hearing (see CELR 5015 [a] [1]). Accordingly, assigned counsel’s motion to be relieved is granted, and new counsel is assigned *515(see Matter of Joseph B., 307 AD2d 996 [2003]). Krausman, J.E, Mastro, Fisher and Covello, JJ., concur.